DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 4/19/2022 have overcome the drawing objects by canceling claim 20 and have over come the claim objections of 5 and 6 by canceling claims 5 and 6 however the substance of claims 5 and 6 is now present in independent claims 1 and 17. As the subject matter of claims 5 and 6 has previously been deemed allowable claims 1 and 17 with independent claims 2, 7-16, 18 and 19 are now in condition for allowance. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior arts of record alone or in combination are silent regarding an automated cooking system that is configured with an induction heating device within a housing, the housing having an attached lid with the lid having an attached radiant heater, the lid configured so that the radiant heater can transfer radiant heat toward a cooking vessel when the lid is in a closed position over the cooking vessel, the housing containing a convection heater in fluid connection to a protruding collar, the protruding collar having ports on a  top face thereof and the collar configured to support the cooking vessel within the housing, the cooking vessel including a plurality of cooking vessel ports that are configured to align with the collars ports so that when the cooking vessel is within the housing the cooking vessel ports are in fluid connection to the convection heater enabling discharge of a hot air of the convection heater toward the lid for circulation within the cooking vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/           Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761